TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-20-00390-CV


                                    Brian Collister, Appellant

                                                  v.

       William L. Davis, Michael DePonte, Julie Tower and Jackson Lewis, Appellees


               FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-20-000797, THE HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Brian Collister, appearing pro se, seeks appellate review of

“interlocutory order of dismissal” signed by the trial court on June 8, 2020. Appeals from

interlocutory orders are accelerated, see Tex. R. App. P. 28.1, and a notice of appeal must be

filed within twenty days after the order is signed, see id. R. 26.1(b). To the extent the June 8

order is an otherwise appealable, interlocutory order, the deadline for Collister to file his notice

of appeal was June 29, 2020. Collister did not file his notice of appeal until July 30, 2020.

               On November 17, 2020, the Clerk of this Court sent a letter to Collister informing

him that it appeared from the trial court’s clerk record that his notice of appeal was untimely and,

as a result, that this Court lacks jurisdiction over this appeal. See id. R. 25.1 (filing of notice

of appeal invokes appellate jurisdiction). The Clerk requested that Collister file a response by

November 30, 2020, explaining how this Court has jurisdiction over this appeal and advised him

that the failure to do so would result in the dismissal of this appeal. See id. R. 42.3(a).
                To date, Collister has not responded to this Court’s jurisdictional inquiry.

Because Collister has failed to demonstrate this Court’s jurisdiction over this appeal, we dismiss

it for want of jurisdiction. See id.



                                             __________________________________________
                                             Chari L. Kelly, Justice

Before Chief Justice Rose, Justices Baker and Kelly

Dismissed for Want of Jurisdiction

Filed: December 17, 2020




                                                2